Order, Supreme Court, New York County (William J. Davis, J.), entered November 22, 1989, which imposed sanctions, pursuant to 22 NYCRR 130-1.1, upon Thomas F. Bello, counsel for plaintiff, in the amount of $5,000 for frivolous conduct, and awarding defense counsel $1,000 for costs, unanimously affirmed, with costs.
Counsel commenced three prior actions on behalf of employees against this same defendant, alleging wrongful discharge from employment. Each of those actions was dismissed upon a finding that the employment was terminable at will (see, *693Weiner v McGraw-Hill, Inc., 57 NY2d 458). Counsel then brought this action despite the dismissal of the earlier actions and the lack of any distinguishing facts alleged in the presentation. That being the case, sanctions in the amount imposed were warranted. We find that counsel was afforded ample opportunity to contest the issue of sanctions. Concur—Milonas, J. P., Wallach, Asch, Kassal and Smith, JJ.